Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11, line 2; claim 12, line 2 objected to because of the following informalities:  “the circumferential injector” should be - -the circumferential fuel injector- -.  Appropriate correction is required.
Claim 11, line 3, 6-7 objected to because of the following informalities:  “a pressurized fuel manifold” should be - -the fuel manifold- -.  Appropriate correction is required.
Claim 12, line 5-6 objected to because of the following informalities:  “a high-pressure fuel manifold” should be - -the fuel manifold- -.  Appropriate correction is required.
Claim 14, line 5 objected to because of the following informalities:  “the fuel” should be - -fuel- -.  Appropriate correction is required.
Claim 14, line 6 objected to because of the following informalities:  “the combustor” should be - -a combustor- -.  Appropriate correction is required.
Claim 15, line 2 objected to because of the following informalities:  “the circumferential injector” should be - -the fuel injector- -.  Appropriate correction is required.
Claim 15, line 5 objected to because of the following informalities:  “the pore openings” should be - -the plurality of pores- -.  Appropriate correction is required.
Claim 15, line 3 objected to because of the following informalities:  “the face” should be - -a face- -.  Appropriate correction is required.
Claim 16, line 2 objected to because of the following informalities:  “the continuous circumferential 3D matrix” should be - -a continuous circumferential 3D matrix - -.  Appropriate correction is required.
Claim 19, line 2 objected to because of the following informalities:  “the latticed strands” should be - - latticed strands- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites that the latticed strands atomize the fuel after being dispensed from the continuously circumferential injector which renders the claim indefinite because the latticed strands are part of the continuously circumferential injector, so that the lattice strands cannot atomize the fuel after being dispensed from itself.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-11, 14, 17, 20  is/are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Binek et al (US 20210254832), hereafter Binek ‘832.

    PNG
    media_image1.png
    470
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    862
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    316
    630
    media_image3.png
    Greyscale


Annotated Figure 1, 2, and 3 of Binek ‘832

Regarding claim 1, Binek ‘832 discloses a turbine core (Figure 1; 100) comprising: 
a single unibody part (The body of Figure 1; 100) further comprising at least two static components of: a central bearing support structure (Figure 1; 119), an outer casing (Figure 1; 104), a combustor (Figure 1; 108), a plurality of nozzle guide vanes (NGVs) (Annotated Figure 2; labeled NGV), a diffuser section (Annotated Figure 2; labeled diffuser), a diffuser outer casing (Figure 1; 102), a fuel manifold (Figure 2; 112), a circumferential fuel injector (The plurality of Figure 2; 118 and Annotated Figure 3; labeled circumferential face. Paragraph 0016, 0020, 0021), an igniter mounting boss, a lubricating-manifold (Annotated Figure 1; labeled lubricating manifold), a lubricating-port (Annotated Figure 1; labeled lubricating port), or a turbine outer casing (Annotated Figure 2; labeled turbine casing); and wherein: 
the single unibody part does not require fastening hardware or welding processes to couple the at least two static components (Paragraph 0012, Paragraph 0024.  The entire engine is additively manufactured).
Regarding claim 2, Binek ‘832 discloses the invention as claimed.
Binek ‘832 further discloses wherein: the single unibody part is created by a 3D additive manufacturing process (Paragraph 0012, Paragraph 0024).
As a note while Binek ‘832 discloses all the claimed limitations, the claimed phrase “created by a 3D additive manufacturing process” is a product-by-process limitation; that is made from 3D additive manufacturing process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Regarding claim 3, Binek ‘832 discloses the invention as claimed.
Binek ‘832 further discloses wherein: at least one static component (The left end of Figure 2; 108 has a plurality of pores and chutes, so that it has a porosity) of the single unibody part has a different porosity inconsistent with at least a second static component of the single unibody part (Figure 1; 102 has a different porosity than 108).
Regarding claim 4, Binek ‘832 discloses the invention as claimed.
Binek ‘832 further discloses wherein: the combustor and the circumferential fuel injector are fabricated simultaneously with each other to form the single unibody part (The combustor and fuel injector are fabricated simultaneously or at the same time (when the gas turbine engine is being additively manufactured).  Paragraph 0012 and 0024).
As a note while Binek ‘832 discloses all the claimed limitations, the claimed phrase “fabricated simultaneously” is a product-by-process limitation; that is made from simultaneous fabrication. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Regarding claim 5, Binek ‘832 discloses the invention as claimed.
Binek ‘832 further discloses wherein: the combustor and the circumferential fuel injector are comprised of a same material (Paragraph 0024).
Regarding claim 6, Binek ‘832 discloses the invention as claimed.
Binek ‘832 further discloses wherein: the combustor is rigidly coupled to a front face and a rear face (Annotated Figure 1; labeled front and rear face) of the turbine core.
Regarding claim 10, Binek ‘832 discloses the invention as claimed.
Binek ‘832 further discloses wherein: the turbine does not require a discrete injector (The fuel injector being integral and additively manufactured to the outer casing is not discrete since it is not separate) to deliver fuel to the combustor.
Regarding claim 11, Binek ‘832 discloses the invention as claimed.
Binek ‘832 further discloses wherein: the circumferential fuel injector is comprised of: 
a continuous circumferential face (Annotated Figure 3; labeled circumferential face) coupled to the fuel manifold; and wherein: 
a plurality of pores (Figure 3; 120.  Paragraph 0016, 0020, 0021) formed radially and circumferentially (Figure 3; 120 has a dimension in the radial and circumferential directions) within the continuous circumferential face communicates the fuel from the fuel manifold into the combustor.
Regarding claim 14, Binek ‘832 discloses a fuel injector (The plurality of Figure 2; 118 and Annotated Figure 3; labeled circumferential face. Paragraph 0016, 0020, 0021) for a turbine (Figure 1; 100) comprising: 
a continuous circumferential face (Annotated Figure 3; labeled circumferential face) coupled to a pressurized fuel manifold (Figure 2; 112); and wherein: 
a plurality of pores (Figure 3; 120.  Paragraph 0016, 0020, 0021) formed radially and circumferentially (Figure 3; 120 has a dimension in the radial and circumferential directions) within the continuous circumferential face that communicates fuel (The fuel from Figure 2; 112) from the pressurized fuel manifold into a combustor (Figure 1; 108).
Regarding claim 17, Binek ‘832 discloses a method of injecting a fuel (The fuel from Figure 2; 112) into a combustor (Figure 1; 108) of a turbine (Figure 1; 100), the method comprising: 
receiving the fuel from a fuel manifold (Figure 2; 112) into a continuous circumferential injector (The plurality of Figure 2; 118 and Annotated Figure 3; labeled circumferential face. Paragraph 0016, 0020, 0021); and 
transferring the fuel through pores (Figure 3; 120.  Paragraph 0016, 0020, 0021) formed in a face (Annotated Figure 3; labeled circumferential face) of the continuous circumferential injector.
Regarding claim 20, Binek ‘832 discloses the invention as claimed.
Binek ‘832 further discloses preheating the fuel in at least one of a fuel line passageway (The passage of fuel from the outlet of Figure 3; 120 to the outlet of 118.  Paragraph 0021 states that the heat from the combustor heats nearby components like 120.  This fuel line passageway is closer to the combustor, so that this fuel line passageway is also heated) and a fuel supply rail integrally formed with a turbine housing (Figure 1; 102 and 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binek ‘832 in view of Binek et al (US 20210207495), hereafter Binek ‘495, and Binek et al (US 20210156563), hereafter Binek ‘563.
Regarding claim 7, Binek ‘832 discloses the invention as claimed.
Binek ‘832 does not disclose wherein: the single unibody part comprises all of the static components.
However, Binek ‘495 teaches a turbine core (Figure 1; 100) comprising: 
a single unibody part (The body of Figure 1; 100.  Paragraph 0009) further comprising a fuel-lubricating-manifold (Figure 1; 122.  Paragraph 0014), a fuel-lubricating-port (Figure 1; 124. Paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Binek ‘832 wherein the lubricating-manifold and the lubricating-port are a fuel-lubricating-manifold and a fuel-lubricating-port as taught by and suggested by Binek ‘495 in in order to provide a suitable lubricant (Paragraph 0014.  The modification uses fuel as a lubricant).
Binek ‘832 in view of Binek ‘495 does not teach wherein: the single unibody part comprising an igniter mounting boss.
However, Binek ‘563 teaches a turbine core (Figure 1; 100) comprising: 
a single unibody part (The body of Figure 1; 100.  Paragraph 0013, 0049) further comprising an igniter mounting boss (The boss for Figure 4; 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Binek ‘832 in view of Binek ‘495 wherein: the single unibody part comprising an igniter mounting boss as taught by and suggested by Binek ‘563 in in order to provide an igniter and ignite the fuel (Paragraph 0015, The modification adds an igniter and igniter boss).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binek ‘832 in view of Binek ‘495.
Regarding claim 9, Binek ‘832 discloses the invention as claimed.
Binek ‘832 does not disclose wherein: at least one of a fuel supply line and the lubricating manifold are co-formed in the single unibody part (The lubricating manifold is co-formed in the single unibody part).
Binek ‘832 does not disclose wherein the lubricating manifold is a fuel-lubrication-manifold.
However, Binek ‘495 teaches a turbine core (Figure 1; 100) comprising: 
a single unibody part (The body of Figure 1; 100.  Paragraph 0009) further comprising a fuel-lubricating-manifold (Figure 1; 122.  Paragraph 0014), a fuel-lubricating-port (Figure 1; 124. Paragraph 0014).
Therefore, it would have ben obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Binek ‘832 wherein the lubricating-manifold and the lubricating-port are a fuel-lubricating-manifold and a fuel-lubricating-port as taught by and suggested by Binek ‘495 in in order to provide a suitable lubricant (Paragraph 0014.  The modification uses fuel as a lubricant).

Claim(s) 8, 12, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binek ‘832 in view of Durst et al (US 6257868).
Regarding claim 8, Binek ’832 discloses the invention as claimed.
Binek ‘832 does not disclose wherein: the circumferential fuel injector is formed as a microscopic lattice structure integral with the turbine core.
However, Durst teaches a circumferential fuel injector (Figure 3; 3.  Column 5, line 8-9) is formed as a microscopic lattice structure (The lattice structure of Figure 3; 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Binek ‘832 wherein: the circumferential fuel injector is formed as a microscopic lattice structure as taught by and suggested by Durst in order to provide homogenization and fine distribution of the fuel (Column 5, line 20-24.  The modification adds a porous body to Annotated Figure 3; labeled modification of Binek ‘832).
It is herein asserted that the combined invention of Binek ‘832 in view of Durst has the microscopic lattice structure integral with the turbine core because the porous body of Durst added to the fuel swirler of Binek ‘832 would have the porous body additively manufactured since Binek ‘832 has the entirety of the fuel swirler additively manufactured and integral with the turbine core.
Regarding claim 12, Binek ’832 discloses the invention as claimed.
Binek ‘832 does not disclose wherein: the circumferential fuel injector is comprised of: a continuous matrix of latticed strands disposed in at least two of circumferential, radial, and axial dimensions; and wherein: the latticed strands have a porosity to receive fuel from the fuel manifold; and the latticed strands atomize fuel dispensed from pore openings into the combustor.
However, Durst teaches a circumferential fuel injector (Figure 3; 3.  Column 5, line 8-9) is comprised of: 
a continuous matrix of latticed strands (The continuous matrix of lattices strands of Figure 3; 3) disposed in at least two of circumferential, radial, and axial dimensions (The latticed strands are disposed in at least two of circumferential, radial, and axial dimensions with respect to the central axis of Figure 3; 110); and wherein:
the latticed strands have a porosity (The porosity of the latticed strands) to receive fuel from a fuel supply (The supply of fuel to Figure 3; 1); and
the latticed strands atomize fuel dispensed from pore openings into a combustor (Figure 3; 6.  Column 5, line 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Binek ‘832 wherein: the circumferential fuel injector is comprised of: a continuous matrix of latticed strands disposed in at least two of circumferential, radial, and axial dimensions; and wherein: the latticed strands have a porosity to receive fuel from the fuel manifold (In the context of Binek ‘832, the fuel supply of Durst is the fuel manifold of Binek ‘832); and the latticed strands atomize fuel dispensed from pore openings into the combustor as taught by and suggested by Durst in order to provide homogenization and fine distribution of the fuel (Column 5, line 20-24.  The modification adds a porous body to Annotated Figure 3; labeled modification of Binek ‘832).
Regarding claim 15, Binek ’832 discloses the invention as claimed.
Binek ‘832 does not disclose wherein: the fuel injector is further comprised of: a continuous circumferential 3D matrix of latticed strands disposed axially from and coupled to the continuous circumferential face; and wherein: 
the latticed strands atomize fuel dispensed from the plurality of pores in the continuous circumferential face.
However, Durst teaches a fuel injector (Figure 3; 3.  Column 5, line 8-9) comprising: 
a continuous circumferential face (The top face of Figure 3; 3) coupled to a fuel supply (The supply of fuel to Figure 3; 1); and wherein: 
a plurality of pores (The pores of Figure 3; 3) formed radially and circumferentially (The pores are formed radially and circumferentially with respect to the central axis of Figure 3; 14) within the continuous circumferential face that communicates fuel from the fuel supply into a combustor (Figure 3; 6.  Column 5, line 20-24),
the fuel injector is further comprised of: 
a continuous circumferential 3D matrix of latticed strands (The latticed strands of Figure 3; 3) disposed axially from and coupled to the continuous circumferential face; and wherein: 
the latticed strands atomize fuel dispensed from the plurality of pores in the continuous circumferential face (Column 5, line 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Binek ‘832 wherein: the fuel injector is further comprised of: a continuous circumferential 3D matrix of latticed strands disposed axially from and coupled to the continuous circumferential face; and wherein: the latticed strands atomize fuel dispensed from the plurality of pores in the continuous circumferential face as taught by and suggested by Durst in order to provide homogenization and fine distribution of the fuel (Column 5, line 20-24.  The modification adds a porous body to Annotated Figure 3; labeled modification of Binek ‘832).
Regarding claim 19, Binek ’832 discloses the invention as claimed.
Binek ‘832 does not disclose atomizing the fuel via the latticed strands.
However, Durst teaches a method of injecting a fuel (The fuel from Figure 3; 11) into a combustor (Figure 3; 6.  Column 5, line 20-24)., the method comprising: 
receiving the fuel from a fuel supply (The supply of fuel to Figure 3; 1) into a continuous circumferential injector (Figure 3; 3.  Column 5, line 8-9); and 
transferring the fuel through pores (The pores in Figure 3; 3) formed in the face of the continuous circumferential injector,
atomizing the fuel via latticed strands (The latticed strands of Figure 3; 3. Column 5, line 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Binek ‘832 to atomize the fuel via the latticed strands as taught by and suggested by Durst in order to provide homogenization and fine distribution of the fuel (Column 5, line 20-24.  The modification adds a porous body to Annotated Figure 3; labeled modification of Binek ‘832).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binek ‘832 in view of Durst as applied to claim 12 above, and further in view of Kuhns et al (US 20190299290).
Regarding claim 13, Binek ‘832 in view of Durst teaches the invention as claimed.
Binek ‘832 does not disclose wherein: the continuous matrix is a three-dimensional (3D) graded stochastic lattice structure.
However, Durst teaches wherein:  the continuous matrix is a three-dimensional (3D) graded lattice structure (Figure 3; 3 is graded because of Figure 2; 10, 9, 8 as applied to Figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Binek ‘832 wherein: the continuous matrix is a three-dimensional (3D) graded lattice structure as taught by and suggested by Durst in order to provide homogenization and fine distribution of the fuel (Column 5, line 20-24.  This is the same modification as claim 12).
Binek ‘832 in view of Durst does not teach wherein: the continuous matrix is stochastic.
However, Kuhns teaches a porous body having a stochastic continuous matrix (Paragraph 0012.  The body having the pseudo random network of pores).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Binek ‘832 in view of Durst wherein: the continuous matrix is stochastic as taught by and suggested by Kuhns in order to provide both sufficient mechanical strength and controlled fluid flow paths (Paragraph 0012.  The modification has the pores being a pseudo random network).

Claim(s) 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binek ‘832 in view of Durst and Kuhns.
Regarding claim 16, Binek ‘832 discloses the invention as claimed.
Binek ‘832 does not disclose wherein: the continuous circumferential 3D matrix comprises a graded stochastic lattice structure.
However, Durst teaches a fuel injector (Figure 3; 3.  Column 5, line 8-9) comprising: 
a continuous circumferential face (The top face of Figure 3; 3) coupled to a fuel supply (The supply of fuel to Figure 3; 1); and wherein: 
a plurality of pores (The pores of Figure 3; 3) formed radially and circumferentially (The pores are formed radially and circumferentially with respect to the central axis of Figure 3; 14) within the continuous circumferential face that communicates fuel from the fuel supply into a combustor (Figure 3; 6.  Column 5, line 20-24),
the fuel injector is further comprised of: 
a continuous circumferential 3D matrix of latticed strands (The latticed strands of Figure 3; 3) disposed axially from and coupled to the continuous circumferential face; and wherein: 
the continuous circumferential 3D matrix comprises a graded lattice structure (Figure 3; 3 is graded because of Figure 2; 10, 9, 8 as applied to Figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Binek ‘832 wherein: the continuous circumferential 3D matrix comprises a graded lattice structure as taught by and suggested by Durst in order to provide homogenization and fine distribution of the fuel (Column 5, line 20-24.  The modification adds a porous body to Annotated Figure 3; labeled modification of Binek ‘832).
Binek ‘832 in view of Durst does not teach wherein: the continuous matrix is stochastic.
However, Kuhns teaches a porous body having a stochastic continuous matrix (Paragraph 0012.  The body having the pseudo random network of pores).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Binek ‘832 in view of Durst wherein: the continuous matrix is stochastic as taught by and suggested by Kuhns in order to provide both sufficient mechanical strength and controlled fluid flow paths (Paragraph 0012.  The modification has the pores being a pseudo random network).
Regarding claim 18, Binek ‘832 discloses the invention as claimed.
Binek ‘832 does not disclose reducing a droplet size of the fuel by passing the fuel through a graded stochastic 3D matrix lattice structure formed as part of the continuous circumferential injector.
However, Durst teaches a method of injecting a fuel (The fuel from Figure 3; 11) into a combustor (Figure 3; 6.  Column 5, line 20-24)., the method comprising: 
receiving the fuel from a fuel supply (The supply of fuel to Figure 3; 1) into a continuous circumferential injector (Figure 3; 3.  Column 5, line 8-9); and 
transferring the fuel through pores (The pores in Figure 3; 3) formed in the face of the continuous circumferential injector,
reducing a droplet size (Column 5, line 20-24) of the fuel by passing the fuel through a graded 3D matrix lattice structure (Figure 3; 3 is graded because of Figure 2; 10, 9, 8 as applied to Figure 3) formed as part of the continuous circumferential injector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Binek ‘832 to reduce a droplet size of the fuel by passing the fuel through a graded 3D matrix lattice structure formed as part of the continuous circumferential injector as taught by and suggested by Durst in order to provide homogenization and fine distribution of the fuel (Column 5, line 20-24.  The modification adds a porous body to Annotated Figure 3; labeled modification of Binek ‘832).
Binek ‘832 in view of Durst does not teach wherein: the 3D matrix lattice is stochastic.
However, Kuhns teaches a porous body having a 3D matrix lattice that is stochastic (Paragraph 0012.  The body having the pseudo random network of pores)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Binek ‘832 in view of Durst wherein: the 3D matrix lattice is stochastic as taught by and suggested by Kuhns in order to provide both sufficient mechanical strength and controlled fluid flow paths (Paragraph 0012.  The modification has the pores being a pseudo random network).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Binek et al (US 20210102704) explicitly calls out the diffuser, NGV in Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/            Primary Examiner, Art Unit 3741